Citation Nr: 0844013	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel





INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
hearing loss and tinnitus.  He states that he was exposed to 
acoustic trauma while on active duty, which included working 
on radios, driving large trucks, working by generators, and 
firing weapons.

The veteran's DD-214 does not clearly state what his military 
occupational specialty was, and therefore it is unclear 
whether the veteran was exposed to acoustic trauma while on 
active duty.  Personnel records should be obtained in order 
to determine whether the veteran participated in duties that 
would have exposed him to acoustic trauma.

Additionally, if personnel records indicate the veteran was 
exposed to acoustic trauma, a hearing loss and tinnitus 
examination should be completed.  A VA examination or opinion 
is necessary if the evidence of record: (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, any updated 
treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's personnel 
records in order to determine if he was 
exposed to acoustic trauma during 
service.  Also, obtain any updated 
treatment records from the veteran.

2.  If the personnel records indicate 
exposure to acoustic trauma, afford the 
veteran a VA examination for bilateral 
hearing loss and tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
obtain a complete history of the 
veteran's noise exposure prior to, 
during, and after his military service.  

For each disability (hearing loss and 
tinnitus), the examiner is then asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
of the type as to be related to his noise 
exposure in service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  In addition, the veteran should be 
given notice of how effective dates and 
disability ratings are formulated in 
accordance with Dingess/Hartman.

4.  After all of the above actions have 
been completed, and the veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




